UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/09 The following Form N-Q relates only to Dreyfus International Bond Fund and Dreyfus Global Equity Income Fund, each a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund July 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes98.4% Rate (%) Date Amount ($) Value ($) Australia.7% BHP Billiton Finance USA, Gtd. Notes 5.50 4/1/14 275,000 299,018 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 230,000 243,829 Saint George Bank, Sr. Unscd. Notes EUR 6.50 6/24/13 150,000 a 234,811 Belgium.5% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 125,000 a 278,465 Belgium Kingdom, Bonds, Ser. 44 EUR 5.00 3/28/35 190,000 a 298,989 Brazil3.4% Federal Republic of Brazil, Sr. Unscd. Bonds 7.13 1/20/37 380,000 420,280 Federal Republic of Brazil, Sr. Unscd. Bonds BRL 10.25 1/10/28 1,900,000 a 1,025,995 Federal Republic of Brazil, Unsub. Bonds BRL 12.50 1/5/16 3,675,000 a,b 2,219,635 Canada1.7% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 210,000 244,262 Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 280,000 300,040 Encana, Sr. Unscd. Notes 6.50 5/15/19 60,000 67,750 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 85,000 97,594 Potash-Saskatchewan, Sr. Unscd. Notes 5.25 5/15/14 130,000 137,668 Province of Ontario Canada, Notes CAD 4.50 12/2/12 460,000 a 455,051 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 220,000 c 257,125 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 185,000 235,750 Colombia.2% Republic of Colombia, Sr. Notes 7.38 3/18/19 180,000 Denmark.5% NYKREDIT, Sub. Notes EUR 4.90 9/29/49 450,000 a,d France8.9% BNP Paribas, Sr. Unscd. Notes EUR 3.25 3/27/12 125,000 a 182,107 Danone Finance, Gtd. Notes EUR 6.38 2/4/14 150,000 a 239,414 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 85,000 a 135,533 Government of France, Bonds EUR 4.00 4/25/13 750,000 a 1,136,918 Government of France, Bonds EUR 6.50 4/25/11 1,120,000 a 1,738,802 Government of France, Bonds EUR 4.00 10/25/14 945,000 a 1,435,031 Government of France, Bonds EUR 4.25 10/25/18 980,000 a 1,483,743 Government of France, Bonds EUR 4.25 4/25/19 975,000 a 1,475,124 Government of France, Bonds EUR 4.75 4/25/35 340,000 a 531,371 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 260,000 a 427,603 Societe Generale, Sr. Unscd. Notes EUR 5.25 3/28/13 100,000 a 152,638 Societe Generale, Sub. Notes EUR 6.13 8/20/18 150,000 a 234,728 Veolia Environnement, Sr. Unscd. Notes EUR 6.13 11/25/33 160,000 a 224,998 Veolia Environnment, Notes EUR 6.75 4/24/19 150,000 a 241,620 Germany9.7% Bayer, Jr. Sub. Bonds EUR 5.00 7/29/2105 140,000 a,d 179,009 Bundesobligation, Bonds, Ser. 148 EUR 3.50 4/8/11 1,865,000 a 2,760,737 Bundesrepublik Deutschland, Bonds, Ser. 05 EUR 4.00 1/4/37 630,000 a 891,879 Bundesrepublik Deutschland, Bonds, Ser. 01 EUR 5.00 7/4/11 450,000 a 685,585 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.75 7/4/34 50,000 a 78,315 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.75 7/4/34 1,125,000 a 1,762,088 Bundesrepulbik Deutschland, Bonds, Ser. 07 EUR 4.25 7/4/17 1,265,000 a 1,948,521 Deutsche Bank, Sr. Unscd. Notes EUR 5.13 8/31/17 150,000 a 230,823 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 440,000 a,c 662,374 Henkel & Co., Sub. Bonds EUR 5.38 11/25/2104 170,000 a,d 205,550 KFW, Gov't Gtd. Bonds JPY 1.75 3/23/10 21,000,000 a 223,794 KFW, Gov't Gtd. Notes JPY 2.05 2/16/26 3,000,000 a 30,604 KFW, Gov't Gtd. Notes NZD 6.50 11/15/11 1,130,000 a 775,023 Greece.6% Hellenic Republic, Sr. Unscd. Bonds EUR 7/20/17 455,000 a Hong Kong.1% Hutchison Whampoa International, Gtd. Notes 4/9/19 100,000 c Hungary4.0% Hungary Government, Bonds, Ser. 17/B HUF 2/24/17 150,000,000 a Hungary Government, Bonds, Ser. 19/A HUF 6/24/19 763,000,000 a Indonesia2.8% Indonesia Government, Bonds, Ser. FR44 IDR 9/15/24 7,000,000,000 a Indonesia Government, Bonds, Ser. FR44 IDR 9/15/24 10,000,000,000 a,e Indonesia Government, Bonds, Ser. FR36 IDR 9/15/19 12,500,000,000 a Ireland.9% Irish Government, Sr. Unscd. Bonds EUR 10/18/18 455,000 a Princ Financial Global Funding II, Sr. Scd. Notes EUR 1/26/17 250,000 a Italy5.8% Atlantia, Gtd. Notes EUR 6/9/11 100,000 a,d Buoni Poliennali del Tesoro, Bonds EUR 8/1/14 610,000 a Buoni Poliennali del Tesoro, Bonds EUR 2/1/18 215,000 a Buoni Poliennali del Tesoro, Bonds EUR 8/1/18 1,380,000 a Buoni Poliennali del Tesoro, Bonds EUR 2/1/12 1,000,000 a Enel-Societa Per Azioni, Notes EUR 6/21/27 150,000 a Telecom Italia, Sr. Unscd. Notes EUR 3/17/55 400,000 a Telecom Italia, Sr. Unscd. Notes EUR 3/21/16 170,000 a Telecom Italia, Sr. Unscd. Notes GBP 12/29/15 200,000 a Japan16.6% Development Bank of Japan, Gov't Gtd. Notes JPY 6/20/23 34,000,000 a Development Bank of Japan, Gov't. Gtd. Bonds JPY 6/20/12 8,000,000 a Development Bank of Japan, Gov't. Gtd. Bonds JPY 9/20/22 24,000,000 a Japan Finance for Municipal Enterprises, Gov't Gtd. Notes JPY 11/26/13 11,000,000 a Japan Finance for Municipal Enterprises, Gov't. Gtd. Bonds JPY 2/21/12 6,000,000 a Japan Government, Bonds, Ser. 244 JPY 12/20/12 110,000,000 a Japan Government, Bonds, Ser. 275 JPY 12/20/15 493,000,000 a Japan Government, Bonds, Ser. 288 JPY 9/20/17 361,500,000 a Japan Government, Bonds, Ser. 11 JPY 6/20/33 309,600,000 a Japan Government, Bonds, Ser. 64 JPY 9/20/23 149,500,000 a Japan Government, Bonds, Ser. 8 JPY 6/10/16 210,000,000 a Luxembourg.9% Telecom Italia Capital, Gtd. Notes 7.00 6/4/18 155,000 171,339 Wind Acquisition Finance, Sr. Notes EUR 11.75 7/15/17 555,000 a,c 813,780 Mexico2.4% Mexican Bonos, Bonds, Ser. M10 MXN 7.75 12/14/17 35,160,000 a Netherlands1.9% Deutsche Telekom International Finance, Gtd. Notes EUR 5.75 4/14/15 205,000 a 319,090 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 130,000 a 197,118 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 20,000 a 31,183 Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 150,000 a 235,362 ING Bank, Sub. Notes EUR 5.50 1/4/12 145,000 a 216,066 Koninklijke KPN NV, Sr. Unscd. Bonds EUR 6.50 1/15/16 100,000 a 159,973 Netherlands Government, Bonds EUR 4.00 7/15/18 425,000 a 628,851 Netherlands Government, Bonds EUR 4.00 1/15/37 185,000 a 260,526 Repsol International Finance, Gtd. Notes EUR 4.63 10/8/14 15,000 a 22,164 New Zealand1.2% New Zealand Government, Bonds, Ser. 413 NZD 6.50 4/15/13 1,900,000 a Norway.2% DNB Nor Bank, Sub. Notes EUR 1.47 5/30/17 50,000 a,d 60,576 Statoilhydro ASA, Sr. Unscd. Notes 5.25 4/15/19 185,000 197,651 Peru.2% Republic of Peru, Sr. Unscd. Notes 7.13 3/30/19 190,000 Poland.7% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 1,850,000 a 635,467 Republic of Poland, Sr. Unscd. Bonds 6.38 7/15/19 120,000 124,896 Qatar.2% State of Qatar, Sr. Notes 5.15 4/9/14 190,000 c Russia.6% Russian Federation, Sr. Unscd. Bonds 7.50 3/31/30 576,000 d South Korea.1% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 100,000 a Spain3.2% Bonos Obligation del Estado, Bonds EUR 3.15 1/31/16 2,230,000 a 3,186,350 Santander International, Bank Gtd. Notes EUR 5.63 2/14/12 100,000 a 151,863 Telefonica Emisiones, Gtd. Notes EUR 5.50 4/1/16 100,000 a 154,794 Supranational2.1% Credit Suisse Capital, Bank Gtd. Notes EUR 6.91 11/29/49 255,000 a,d 323,470 Credit Suisse Capital, Bank Gtd. Notes EUR 7.97 12/29/49 160,000 a,d 214,501 European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 a 404,752 European Investment Bank, Sr. Unscd. Notes NZD 7.00 1/18/12 1,200,000 a 837,444 HSBC Capital Funding, Gtd. Bonds EUR 5.37 12/24/49 475,000 a,d 521,301 Sweden.3% Svenska Handelsbanken, Sub. Notes EUR 4.19 12/29/49 215,000 a,d 240,554 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 550,000 a 75,725 Switzerland.4% Credit Suisse London, Sr. Unscd. Notes EUR 6.13 5/16/14 125,000 a 196,478 Credit Suisse New York, Sr. Unscd. Notes 5.50 5/1/14 215,000 228,902 Ukraine.2% Ukraine Government, Sr. Unscd. Notes 6.75 11/14/17 325,000 United Kingdom10.2% Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 290,000 315,417 Barclays Bank, Sub. Notes EUR 6.00 1/23/18 145,000 a 219,165 BAT Internaltional Finance, Gtd. Notes EUR 5.38 6/29/17 130,000 a 197,295 BAT International Finance, Gtd. Notes GBP 6.38 12/12/19 185,000 a 325,363 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 100,000 a 155,867 National Grid, Sr. Unscd. Notes 6.30 8/1/16 10,000 10,562 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 140,000 a 201,235 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 150,000 a 269,808 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 770,000 a 1,232,478 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 1,365,000 a 2,198,221 United Kingdom Gilt, Bonds GBP 4.00 9/7/16 820,000 a 1,423,535 United Kingdom Gilt, Bonds GBP 4.25 3/7/11 400,000 a 699,961 United Kingdom Gilt, Bonds GBP 4.25 6/7/32 100,000 a 160,685 United Kingdom Gilt, Bonds GBP 4.25 6/7/32 230,000 a 369,576 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 1,615,000 a 2,847,946 Vodafone Group, Notes GBP 8.13 11/26/18 175,000 a 353,230 United States17.2% AES, Sr. Unscd. Notes 7.75 10/15/15 190,000 184,775 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 260,000 c 328,066 Aramark, Gtd. Notes 8.50 2/1/15 315,000 b 318,937 AT&T, Sr. Unscd. Notes 5.80 2/15/19 270,000 293,114 AT&T, Sr. Unscd. Notes 6.40 5/15/38 110,000 119,285 AT&T, Sr. Unscd. Notes EUR 6.13 4/2/15 50,000 a 78,769 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 275,000 276,743 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 225,000 245,343 Bank of America, Sub. Notes EUR 4.00 3/28/18 250,000 a,d 305,090 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 50,000 44,731 Boeing, Sr. Unscd. Notes 5.00 3/15/14 185,000 b 198,467 Burlington North Santa Fe, Sr. Unscd. Notes 7.00 2/1/14 175,000 196,491 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 200,000 a 290,806 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 295,000 c 302,375 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 225,000 225,000 Cisco Systems, Sr. Unscd. Notes 4.95 2/15/19 200,000 210,472 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 315,000 288,891 ConocoPhillips, Gtd. Notes 5.75 2/1/19 200,000 219,539 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 140,000 b 158,748 Delhaize Group, Sr. Unscd. Notes 6.50 6/15/17 10,000 10,577 Discover Financial Services, Sr. Notes 10.25 7/15/19 255,000 268,902 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 310,000 340,672 E.I. Du Pont de Nemours, Sr. Unscd. Notes 5.88 1/15/14 255,000 282,099 Echostar DBS, Gtd. Notes 7.75 5/31/15 190,000 191,425 Echostar DBS, Gtd. Notes 7.13 2/1/16 125,000 121,875 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 225,000 260,256 Entergy Gulf State Louisiana, First Mortgage Bonds 6.00 5/1/18 120,000 122,191 Enterprise Products Operating, Gtd. Notes 4.60 8/1/12 150,000 154,554 EQT, Sr. Unscd. Notes 8.13 6/1/19 155,000 175,148 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 105,000 c 113,925 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 350,000 304,181 General Electric Capital, Sub. Bonds EUR 4.63 9/15/66 235,000 a,d 200,966 General Electric Capital, Sr. Unscd. Notes JPY 2.00 2/22/17 7,000,000 a 64,544 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A2 4.22 4/10/40 55,274 55,786 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 110,368 112,807 Goldman Sachs Group, Notes 6.00 5/1/14 155,000 168,130 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 275,000 322,632 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 175,000 188,562 Government National Mortgage Association, Ser. 2004-23, Cl. B 2.95 3/16/19 7,688 7,713 Government National Mortgage Association, Ser. 2006-68, Cl. A 3.89 7/16/26 22,306 22,873 Government National Mortgage Association, Ser. 2006-67, Cl. A 3.95 11/16/30 48,888 50,243 Government National Mortgage Association, Ser. 2005-76, Cl. A 3.96 5/16/30 32,056 32,985 Government National Mortgage Association, Ser. 2005-79, Cl. A 4.00 10/16/33 23,644 24,179 Government National Mortgage Association, Ser. 2007-34, Cl. A 4.27 11/16/26 23,393 24,020 HCA, Sr. Scd. Notes 7.88 2/15/20 525,000 c,e 517,125 Hewlett-Packard, Sr. Unscd. Notes 4.75 6/2/14 165,000 176,458 IBM, Sr. Unscd. Notes 8.00 10/15/38 100,000 137,692 IBM, Sr. Unscd. Notes EUR 6.63 1/30/14 400,000 a 643,400 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 370,000 c 365,375 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 510,000 555,070 JPMorgan Chase & Co., Sr. Unscd. Notes 4.75 5/1/13 275,000 287,512 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 5.25 5/8/13 200,000 a 303,268 Kentucky Power, Sr. Unscd. Notes 6.00 9/15/17 30,000 c 30,819 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 320,000 354,855 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 150,000 a 237,552 Lamar Media, Gtd. Notes 6.63 8/15/15 314,000 b 277,890 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 130,000 150,386 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 135,000 136,473 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 6/10/14 240,000 c 241,325 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 100,000 c 102,041 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. A1 5.26 12/15/43 15,385 15,546 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 360,000 406,248 Mosaic, Sr. Unscd. Notes 7.38 12/1/14 165,000 c,d 176,083 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 40,000 39,100 News America, Gtd. Notes 6.90 3/1/19 200,000 b,c 226,866 NiSource Finance, Gtd. Notes 1.23 11/23/09 10,000 d 9,938 Norfolk Southern, Sr. Unscd. Notes 5.75 1/15/16 170,000 c 178,395 Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 30,000 31,161 NRG Energy, Gtd. Notes 7.38 1/15/17 470,000 454,725 Pacific Gas & Electric, Sr. Unscd. Notes 8.25 10/15/18 110,000 b 138,626 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 110,000 111,650 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 135,000 143,879 Plains All American Pipeline, Sr. Unscd. Notes 4.25 9/1/12 500,000 509,742 Plains All American Pipeline, Gtd. Notes 8.75 5/1/19 80,000 97,861 Potomac Electric Power, First Mortgage Bonds 6.50 11/15/37 90,000 100,139 PSEG Power, Gtd. Notes 7.75 4/15/11 15,000 16,205 Qwest, Sr. Unscd. Notes 7.63 6/15/15 170,000 170,425 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 170,000 171,385 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 135,000 163,249 Simon Property Group, Sr. Unscd. Notes 6.75 5/15/14 310,000 b 320,991 Sovereign Bancorp, Sr. Unscd. Notes 0.84 3/23/10 10,000 d 9,955 Sprint Capital, Gtd. Notes 6.88 11/15/28 65,000 49,400 Staples, Gtd. Notes 9.75 1/15/14 85,000 b 99,671 State of California Build America Taxable Various Purpose Bonds 7.55 4/1/39 140,000 144,897 Supervalue, Sr. Unscd. Notes 8.00 5/1/16 170,000 169,575 Terex, Gtd. Notes 7.38 1/15/14 270,000 258,525 Time Warner Cable, Gtd. Notes 8.75 2/14/19 165,000 205,095 Time Warner, Gtd. Notes 1.15 11/13/09 10,000 d 9,974 U.S. Treasury Bonds 5.25 2/15/29 115,000 129,285 Union Pacific, Sr. Unscd. Notes 7.88 1/15/19 160,000 193,279 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 285,000 314,770 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 150,000 181,659 Verizon Communications, Bonds 6.90 4/15/38 30,000 34,616 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 110,000 c 119,749 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 135,555 135,469 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C34, Cl. A3 5.68 5/15/46 180,000 147,128 Wachovia, Sr. Unscd. Notes 4.38 6/1/10 115,000 b 117,826 Waste Management, Gtd. Notes 7.38 3/11/19 65,000 73,964 Wells Fargo, Sr. Unscd. Notes 4.38 1/31/13 275,000 281,735 Total Bonds and Notes (cost $100,175,912) Principal Short-Term Investments.8% Amount ($) Value ($) U.S. Treasury Bills; 0.17% 10/15/09 (cost $829,704) 830,000 f Other Investment2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,669,000) 2,669,000 g Investment of Cash Collateral for Securities Loaned3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,663,890) 3,663,890 g Total Investments (cost $107,338,506) 105.1% Liabilities, Less Cash and Receivables (5.1%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound HUFHungary Forint IDRIndonesian Rupiah JPYJapanese Yen MXNMexican New Peso NZDNew Zealand Dollar PLN Polish Zloty SEKSwedish Krona b All or a portion of these securities are on loan. At July 31, 2009, the total market value of the fund's securities on loan is $3,778,506 and the total market value of the collateral held by the fund is $3,663,890. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009 these securities amounted to $4,747,576 or 4.4% of net assets. d Variable rate securityinterest rate subject to periodic change. e Purchased on a delayed delivery basis. f All or partially held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $107,338,506. Net unrealized appreciation on investments was $6,060,024 of which $6,843,028 related to appreciated investment securities and $783,004 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Short U.S. Treasury 5 Year Notes 2 (230,766) September 2009 (802) U.S. Treasury 10 Year Notes 60 (7,036,875) September 2009 (81,627) U.S. Treasury 30 Year Bonds 20 (2,380,000) September 2009 (73,330) Financial Futures Long Australian 3 Year Bond 97 8,351,952 September 2009 (75,748) Euro Bund 10 Year 27 4,696,455 September 2009 100,417 10 Year Long Gilt 8 1,569,157 September 2009 (6,105) Gross Unrealized Appreciation Gross Unrealized Depreciation Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 7/31/2009($) Buys: Argentine Peso, Expiring 9/4/2009 7,780,000 2,018,158 2,000,797 (17,361) Australian Dollar, Expiring 8/28/2009 1,100,000 891,495 917,907 26,412 Australian Dollar, Expiring 8/28/2009 810,000 658,449 675,914 17,465 Brazilian Real, Expiring 9/4/2009 3,820,000 2,005,776 2,032,969 27,193 Canadian Dollar, Expiring 8/28/2009 3,050,000 2,754,199 2,831,526 77,327 Canadian Dollar, Expiring 8/28/2009 525,000 474,684 487,394 12,710 Canadian Dollar, Expiring 8/28/2009 760,000 693,019 705,560 12,541 Euro, Expiring 8/4/2009 994,457 1,400,414 1,417,393 16,979 Hungary Forint, Expiring 9/4/2009 382,000,000 1,976,970 2,030,445 53,475 Japanese Yen, Expiring 8/28/2009 63,930,000 676,637 675,791 (846) Japanese Yen, Expiring 8/28/2009 28,000,000 299,094 295,982 (3,112) Japanese Yen, Expiring 8/28/2009 676,160,000 7,220,792 7,147,550 (73,242) New Zealand Dollar, Expiring 8/5/2009 21,021 13,764 13,919 155 Norwegian Krone, Expiring 8/28/2009 5,800,000 916,765 945,548 28,783 Norwegian Krone, Expiring 8/28/2009 3,000,000 476,036 489,077 13,041 Poland Zloty, Expiring 8/28/2009 640,000 212,624 219,574 6,950 Poland Zloty, Expiring 8/28/2009 1,430,000 474,452 490,611 16,159 Russian Ruble, Expiring 9/4/2009 62,580,000 1,995,917 1,972,075 (23,842) South Korean Won, Expiring 8/28/2009 855,700,000 684,971 696,552 11,581 South Korean Won, Expiring 8/28/2009 1,242,000,000 997,590 1,011,005 13,415 Swedish Krona, Expiring 8/28/2009 7,100,000 915,944 984,057 68,113 Swedish Krona, Expiring 8/28/2009 3,625,000 474,279 502,424 28,145 Turkish Lira, Expiring 9/4/2009 3,000,000 2,012,612 2,023,745 11,133 Sales: Proceeds ($) British Pound, Expiring 8/28/2009 580,000 949,669 968,801 (19,132) British Pound, Expiring 8/28/2009 300,000 494,963 501,104 (6,141) British Pound, Expiring 8/28/2009 100,000 164,445 167,035 (2,590) Euro, Expiring 8/28/2009 460,000 647,151 655,679 (8,528) Euro, Expiring 8/28/2009 1,000,000 1,408,250 1,425,390 (17,140) Hungary Forint, Expiring 8/28/2009 280,710,000 1,457,098 1,494,042 (36,944) Mexican New Peso, Expiring 8/28/2009 19,980,000 1,492,103 1,506,887 (14,784) New Zealand Dollar, Expiring 8/28/2009 1,825,000 1,203,222 1,206,228 (3,006) New Zealand Dollar, Expiring 8/28/2009 2,060,000 1,355,583 1,361,551 (5,968) South African Rand, Expiring 8/28/2009 4,790,000 610,696 613,719 (3,023) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: U.S. Treasury Securities - 959,033 - Corporate Bonds - 33,240,817 - Foreign Government - 71,910,940 - Municipal Bonds - 144,897 - U.S. Government - 162,013 - Agencies/Mortgage-Backed Commercial Mortgage-Backed - 647,940 - Mutual Funds 6,332,890 - - Other Financial Instruments+ 100,417 441,577 - Liabilities ($) Other Financial Instruments+ (237,612) (235,659) -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swaps and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded.
